Exhibit 10.2

AMENDED AND RESTATED

UNIVERSAL HEALTH SERVICES, INC.

2010 EMPLOYEES’ RESTRICTED STOCK PURCHASE PLAN

1. Purpose. The purpose of this 2010 Employees’ Restricted Stock Purchase Plan
(the “Plan”), is to secure for Universal Health Services, Inc. (the “Company”)
the benefits of the additional incentive resulting from the ownership of its
Shares of Class B Common Stock, par value $.01 per share (the “Shares”), by
selected employees of, and consultants to, the Company or its subsidiaries (for
convenience such persons are hereinafter collectively referred to as
“employees”) who are important to the success and the growth of the business of
the Company and its subsidiaries, and to help the Company and its subsidiaries
secure and retain the services of such persons.

2. Restricted Stock Committee. The Plan will be administered by the compensation
committee of the Company’s Board of Directors (the “Board”), or such other
committee of directors designated by the Board (the “Committee”), provided that
all of said designated directors qualify as “non-employee directors” (within the
meaning of Rule 16b-3(b)(3) under the Securities Exchange Act of 1934, as
amended) and as “outside directors” (within the meaning of Treas. Reg.
Section 1.162-27(e)(3)).

3. Shares Subject to Plan. Subject to the adjustment provisions of paragraph 12,
the number of shares of Class B Common Stock which may be issued or sold under
the Plan shall not exceed 600,000. Shares sold under the Plan may be authorized
and unissued Shares of Class B Common Stock, issued Shares of Class B Common
Stock held in the Company’s treasury, or both. Should any Shares sold pursuant
to the Plan be forfeited or repurchased by the Company, such Shares shall again
become available for sale hereunder. Any Shares surrendered to the Company for
the satisfaction of applicable tax withholding will not be so available. All
awards of restricted stock under the Plan are deemed issued and outstanding for
all purposes. Subject to adjustment under paragraph 12, the number of shares of
Class B Common Stock which may be issued or sold under the Plan to any employee
during any calendar year shall not exceed 100,000.

4. Employees Eligible. Shares may be sold pursuant to the Plan to all employees
and consultants of the Company and its subsidiaries (including officers of the
Company or any of its subsidiaries whether or not they are also directors of the
Company or any of its subsidiaries). For purposes of the Plan, “subsidiary”
shall mean a “subsidiary corporation” as defined in Section 424(f) of the
Internal Revenue Code of 1986, as amended (the “Code”). In making determinations
as to whom Shares should be sold, the Committee shall take into consideration an
employee’s present and potential contribution to the success of the Company and
its subsidiaries and such other factors as the Committee may deem proper and
relevant.

5. Purchase of Shares, Price and Delivery of Payment. Subsequent to a
determination by the Committee that Shares shall be sold pursuant to the Plan,
the Company or a subsidiary shall deliver to the employee a letter advising him
of such determination. Within 30 days of the date of such letter (or such later
time as may be determined by the Committee), the employee must complete the
Restricted Stock Purchase Agreement enclosed therewith and return it to the
Company along with payment in full by cash or check. The price of each Share
sold pursuant to the Plan shall be the par value thereof at the time of sale.
Prior to delivery by an employee to the Company of a completed Restricted Stock
Purchase Agreement and payment in full for the Shares, the Committee may, at its
discretion, revoke its decision to sell Shares to an employee.

6. Restrictions. All Shares sold pursuant to the Plan shall be sold subject to a
Restricted Stock Purchase Agreement which gives the Company the right to
repurchase all or a portion of such Shares, for an amount equal to the price
paid by the employee, in the event that the employee’s employment terminates for
any reason (subject to any exceptions as the Committee may specify) before such
restrictions lapse pursuant to the vesting conditions set forth in such
Restricted Stock Purchase Agreement. Each employee shall also be required to
agree that all Shares purchased by the employee pursuant to the Plan are
purchased for investment purposes and not for the purpose of resale or other
distribution thereof. Restricted stock awards made under the Plan must provide
for a vesting period of at least one year from the date of grant.

Notwithstanding the foregoing, in the event that an employee of the Company or
one of its subsidiaries who has purchased Shares under the plan terminates his
employment with such employer and immediately commences employment with the
Company or a different subsidiary thereof, such event shall not be treated as a
termination of employment under the Plan, and the Company’s repurchase rights
with respect to such Shares shall not be triggered by such event. Upon the
termination of employment in such cases, the Restricted Stock Purchase Agreement
entered into between such employee and his employer may be assumed by the new
employer or cancelled and replaced by a new Restricted Stock Purchase Agreement
between the transferring employee and the employer.

7. Performance-Based Awards. The provisions of this paragraph 7 will apply to
awards under the Plan that are intended to generate “qualified performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code
of the Code). Awards made under this paragraph will be interpreted and construed
accordingly.



--------------------------------------------------------------------------------

(a) Shares issued or sold pursuant to this paragraph 7 shall be subject to such
performance-based conditions as the Committee deems appropriate, consistent with
the requirements of this paragraph and Section 162(m) of the Code. A performance
condition established by the Committee in connection with a sale or issuance of
Shares pursuant to this paragraph must be (1) objective, so that a third party
having knowledge of the relevant facts could determine whether the condition is
met, (2) prescribed in writing by the Committee before the beginning of the
applicable performance period or at such later date (when fulfillment is
substantially uncertain) as may be permitted under Section 162(m) of the Code,
and (3) based on one or more of the following performance criteria:

(i) attainment of certain target levels of, or a specified percentage increase
in, revenues, income before income taxes and extraordinary items, net income,
earnings before income tax, earnings before interest, taxes, depreciation and
amortization or a combination of any or all of the foregoing;

(ii) attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax profits;

(iii) attainment of certain target levels of, or a specified increase in,
operational cash flow;

(iv) achievement of a certain level of, reduction of, or other specified
objectives with regard to limiting the level of increase in, all or a portion
of, the Company’s bank debt or other long-term or short-term public or private
debt or other similar financial obligations of the Company, which may be
calculated net of such cash balances and/or other offsets and adjustments as may
be established by the Committee;

(v) attainment of a specified percentage increase in earnings per share or
earnings per share from continuing operations;

(vi) attainment of certain target levels of, or a specified increase in return
on capital employed or return on invested capital;

(vii) attainment of certain target levels of, or a percentage increase in,
after-tax return on stockholders’ equity;

(viii) attainment of certain target levels of, or a specified increase in,
economic value added targets based on a cash flow return on investment formula;

(ix) attainment of certain target levels in the fair market value of the shares
of the Company’s Common Stock; and

(x) growth in the value of an investment in the Company’s Common Stock assuming
the reinvestment of dividends.

In setting performance goals, the Committee may express such factors in absolute
or relative terms and may apply such factors with respect to performance by the
Company, any subsidiary, any division and/or any other business unit as the
Committee may determine. If and to the extent permitted under Section 162(m) of
the Code, performance conditions may be determined without regard to (or
adjusted for) changes in accounting methods, corporate transactions (including,
without limitation, dispositions and acquisitions) and other similar types of
events or circumstances occurring during the applicable performance period. The
Committee may not delegate any responsibility with respect to the establishment
or certification of the achievement of performance conditions to which awards
covered by this paragraph are subject.

(b) Upon the expiration of the performance period applicable to a
performance-based award, the Committee will certify in writing the extent to
which the performance conditions applicable to the award and any other material
terms were in fact achieved and the percentage of such award that has been
earned.

(c) The Board of Directors may re-submit the performance goals contained in this
Section 7 for shareholder approval from time to time in order to satisfy the
shareholder approval conditions relating to the for exemption of Plan
compensation from the deduction limitations of Section 162(m) of the Code, it
being understood that, under current law, such re-submission would first be
required to be made at the first meeting of stockholders of the Company (or any
adjournment or postponement thereof) in 2015.

8. Change in Control.

(a) Effect of a Change in Control. If a “Change in Control” (as defined below)
occurs, the parties to the Change in Control may agree that outstanding
restricted Share awards shall be assumed by, or converted into an award with
respect to shares of common stock of, the successor or acquiring company (or a
parent company thereof). In the event that the successor company does not assume
or substitute any such outstanding award, the vested Shares covered by such
award will be entitled to participate in the Change in Control transaction on
the same basis as any other stockholder or the award may be cancelled
immediately prior to the Change in Control in exchange for the right to receive
an amount equal to the per Share consideration received by the holders of
outstanding Shares in the Change in Control transaction. The Board may in its
sole discretion accelerate, in whole or in part, the vesting of any outstanding
Award upon the occurrence of a Change in Control, whether or not the vesting
requirements set forth in the applicable Award agreement have been satisfied and
whether or not the Award is otherwise assumed or substituted by the successor
company.



--------------------------------------------------------------------------------

(b) Definition of Change in Control. For purposes hereof, a “Change in Control”
of the Company shall be deemed to occur upon the occurrence of any of the
following events:

(i) completion of a consolidation or merger in which the Company is not the
continuing or surviving entity or pursuant to which each class of the Company’s
common stock would be converted into cash, securities or other property, other
than (a) a consolidation or merger of the Company in which the holders of each
class of common stock immediately prior to the consolidation or merger have the
same proportionate ownership and voting power with respect to the common stock
of the surviving corporation immediately after the consolidation or merger, or
(b) a consolidation or merger which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (by being
converted into voting securities of the continuing or surviving entity) more
than 50% of the combined voting power of the voting securities of the surviving
or continuing entity immediately after such consolidation or merger and which
would result in the members of the Board immediately prior to such consolidation
or merger (including, for this purpose, any individuals whose election or
nomination for election was approved by a vote of at least two-thirds of such
members), constituting a majority of the board of directors (or equivalent
governing body) of the surviving or continuing entity immediately after such
consolidation or merger;

(ii) consummation of a plan of complete liquidation or dissolution of the
Company or of a sale or disposition by the Company of all or substantially all
of the Company’s assets, in one transaction or a series of related transactions,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, more than 50% of the combined voting power of
the voting securities of which is owned by stockholders of the Company in
substantially the same proportion as their ownership of the Company immediately
prior to such sale;

(iii) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act), other than (1) persons or their family members or affiliates
which have such voting power on the date of adoption of this Third Amended and
Restated Stock Incentive Plan, or (2) any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, shall become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) of
50% or more of the combined voting power of the voting securities of the Company
other than pursuant to a plan or arrangement entered into by such person and the
Company; or

(iv) during any period of two consecutive years, individuals who at the
beginning of such period constitute the entire Board shall cease for any reason
to constitute a majority of the Board unless the election or nomination for
election by the Company’s stockholders of each new director was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.

9. Transferability. No Shares subject to repurchase by the Company may be sold,
assigned, transferred, disposed of, pledged or otherwise hypothecated, by the
purchase of such Shares. Any attempt to do any of the foregoing shall be null
and void and may cause the immediate forfeiture of such Shares.

10. Right to Terminate Employment or Service. Nothing in the Plan or in any
Restricted Stock Purchase Agreement shall confer upon any employee the right to
continue in the employment or other service of the Company or affect the right
of the Company to terminate the employee’s employment or other service at any
time, subject, however, to the provisions of any agreement between the Company
and the employee.

11. Withholding. Notwithstanding anything to the contrary contained herein, the
vesting or lapse of the Company’s repurchase right with respect to Shares issued
hereunder shall be subject to and conditioned upon the satisfaction by the
employee of applicable tax withholding obligations. The Company and its
subsidiaries may require the employee to remit an amount sufficient to satisfy
applicable withholding taxes and/or deduct or withhold all or part of such
amount from any payments otherwise payable to the employee (whether or not under
this Plan). The Committee, acting in its sole and absolute discretion, may
permit an employee to satisfy the employee’s tax withholding obligation arising
with respect to the vesting of Shares by surrendering (or having the Company
retain) Shares that would otherwise become unrestricted, provided, however, that
the fair market value of the Shares so surrendered or retained (on the date the
applicable tax withholding is satisfied) for the satisfaction of applicable tax
withholding shall not be greater than the minimum amount required to be withheld
pursuant to applicable law.

12. Adjustment Upon Changes in Capitalization, etc. In the event of one or more
stock splits, reverse stock splits, stock dividends, reclassifications,
recapitalizations or any other change in the character or amount of the
Company’s Shares, the number, kind and purchase price of Shares which may
thereafter be sold under the Plan and the number of Shares that may be issued or
sold to any individual employee during any calendar year shall be adjusted as
determined by the Board, in its sole discretion, to give effect thereto, and all
new, substituted or additional securities to which any employee may become
entitled by reason of the employee’s ownership of Shares previously purchased or
issued pursuant to the Plan shall be subject to the terms of the Plan and the
Restricted Stock Purchase Agreement under which such Shares were purchased or
issued.



--------------------------------------------------------------------------------

13. Claw Back Conditions. Notwithstanding anything to the contrary contained
herein or in an Award agreement, each Award shall be subject to any incentive
compensation claw back policies that may be adopted by the Company (whether or
not adopted prior to the date of such Award) as in effect at any time and from
time to time, and, as applicable, to the claw back requirements of Section 954
of the Dodd-Frank Act.

14. Amendment or Termination of Plan. The Board of Directors shall have the
authority to amend or terminate the Plan at any time; provided, however, that no
such amendment or termination shall adversely affect the rights of any employee
with respect to Shares previously sold hereunder. Notwithstanding the above, no
amendment to the Plan will become effective without the approval of the
Company’s stockholders if such amendment would increase the number of shares
which may be issued under the Plan or if such approval is necessary or desirable
to comply with applicable law or exchange requirements.

15. Expiration of the Plan. Unless sooner terminated by the Board of Directors,
shares may be sold under this Amended and Restated Plan at any time and from
time to time, prior to the tenth anniversary of the date such amendment and
restatement is adopted. Any Shares sold under the Plan that remain outstanding
on or after such expiration date shall remain subject to the terms of the
applicable Restricted Stock Purchase Agreement and the Plan until any
restrictions thereon have lapsed or they have been repurchased by the Company.

16. Effective Date of Amended and Restated Plan. This amended and restated Plan
was adopted by the Board of Directors on March 18, 2015, subject nevertheless to
approval by the Company’s stockholders at the 2015 Annual Meeting of
Stockholders.